Citation Nr: 1413648	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia, and jurisdiction now resides with the RO in Winston-Salem, North Carolina.  This case was previously before the Board in March 2011, at which time it was remanded for additional development.  The issue of entitlement to service connection for a respiratory disability has now been returned to the Board for further appellate action.

The Board notes the issue of entitlement to service connection for PTSD was also on appeal before the Board in March 2011.  The issue was remanded for further development.  However, VA compensation for PTSD was ultimately allowed in a March 2012 rating decision.  As this constituted a full grant of the benefit sought, this issue is not in controversy and is no longer on appeal before the Board.  

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In its March 2011 decision, the Board re-opened the previously denied claim of entitlement to service connection for asthma and remanded the claim for further development.  Specifically, the Board directed the RO/AMC to arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any asthma found to be present.  

In August 2011, the Veteran was afforded a VA respiratory examination.  The examiner noted that the Veteran's medical treatment included an inhaled bronchodilator (intermittent) and that she was prescribed albuterol for use every six hours as needed.  The examiner also indicated that the Veteran had frequent and acute asthma attacks several times per year.  Although symptoms of a respiratory disorder were acknowledged by the examiner and the Veteran's prescribed inhalers were noted, no specific diagnosis was identified.  Nonetheless, the examiner found no evidence of asthma on examination and opined that the Veteran's claimed asthma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that there was no current diagnosis of asthma, and "there is no evidence of diagnosis of asthma in service."  

The Board finds that this opinion is inadequate because it was premised on an inaccurate factual premise; namely, that there was "no evidence of diagnosis of asthma during service."  This is contrary to the history reviewed and described in the examination report, which recounted asthma symptoms in service.  Indeed, although symptoms of a respiratory disorder were acknowledged by the examiner and the Veteran's prescribed medications for respiratory distress were noted, no specific respiratory disorder, asthma or otherwise, was diagnosed.  Moreover, such non-diagnosis was not explained in light of the evidence of recurrent respiratory symptoms.  Accordingly, the August 2011 VA examination report and opinion are inadequate for adjudication purposes.

For further medical comment on this issue, the Board referred the claim for a VHA medical expert opinion.  In a November 2013 opinion, a VHA pulmonologist thoroughly reviewed the claims file and addressed the specific questions stated for consideration by the Board.  The VHA specialist essentially concluded that he could not objectively reach a diagnosis of asthma or any other respiratory disability without mere speculation.

In discussing his rationale, the VHA specialist noted that the Veteran was never seen by a pulmonologist, never had the gold standard methacholine challenge test to diagnose asthma, never had a sleep study, was never evaluated by a cardiologist, and never had an echocardiogram done.  The VHA specialist concluded that it was "difficult to objectively reach a diagnosis of asthma in a patient who had a gunshot treatment with bronchodilator to abate shortness of breath and wheezing since 2006."  According to the VHA specialist, "[t]he differential diagnosis in a very obese patient with a bmi=55.7 could be due to sleep apnea or cardiac in origin or even asthma."  

Accordingly, the Board finds that the case must be remanded for additional VA examinations.  As noted by the VHA specialist, the Veteran should be afforded a respiratory disabilities examination with a pulmonologist to diagnose any and all respiratory disabilities, to include asthma. 

As this case is being remanded, the RO/AMC should take this opportunity to obtain any outstanding treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, specifically to include evidence of treatment for a respiratory disability.

2.  The Veteran should undergo an appropriate VA examination, if possible a respiratory examination given by a specialist, to determine the nature and etiology of the Veteran's claimed respiratory disability, to include asthma and obstructive sleep apnea.  The claims file must be made available for review prior to the examination.  All necessary tests and studies shall be performed.  This shall include evaluation of possible obstructive sleep apnea and/or a cardiac disability, if deemed necessary. The examiner shall offer an opinion as to whether:

The Veteran suffers from a diagnosis of a respiratory disability; and if so, whether it is at least as likely as not (at least a 50 percent probability) that such respiratory disability was incurred in or as a result of active duty service.

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  When the development requested has been completed, the issue of entitlement to service connection for a respiratory disability should again be reviewed by the RO/AMC on the basis of the additional evidence.  The RO shall undertake any additional development deemed necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


